Citation Nr: 1714772	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for sensorineural hearing loss.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for pulmonary tuberculosis.

4.  Entitlement to service connection for chronic obstructive pulmonary disease.

5.  Entitlement to service connection for emphysema.



ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  See 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2016 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  The hearing has not been scheduled and he has not withdrawn his hearing request.  38 C.F.R. § 20.704 (a) (2016).

Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107 (b) (West 2015); 38 C.F.R. § 20.704 (a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





